989 So.2d 691 (2008)
Eddie D. FORD, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-5022.
District Court of Appeal of Florida, First District.
August 4, 2008.
Rehearing Denied September 8, 2008.
Eddie D. Ford, pro se, Appellant.
Bill McCollum, Attorney General, and Anne C. Conley, Assistant Attorney General, Tallahassee, for Appellee.
*692 PER CURIAM.
The appellant challenges the postconviction court's order summarily denying his motion alleging ineffective assistance of counsel filed pursuant to Florida Rule of Criminal Procedure 3.850. The postconviction court's order indicated that rule 3.850 motions do not apply to probation revocation proceedings. The postconviction court is incorrect and an appellant may raise ineffective assistance of counsel at a probation revocation proceeding. See Ganey v. State, 977 So.2d 698 (Fla. 1st DCA 2008).
The state concedes that the postconviction court erroneously denied this motion and failed to address the merits or attach record portions to conclusively refute the appellant's allegations. We, therefore, reverse and remand the postconviction court's summary denial of the appellant's motion in order to address the claims on the merits.
REVERSED AND REMANDED.
BROWNING, C.J., WOLF and WEBSTER, JJ., concur.